06/19/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0004


                                        PR 20-0004                        FILED
                                                                          JUN 1 9 2020
                                                                       Bowen Greenwoo0
                                                                     Clerk of Supreme Court
                                                                        State of Montana
IN RE THE PETITION OF
                                                                   ORDER
RYLEE K. SOMMERS-FLANAGAN




      Rylee K. Sommers-Flanagan has petitioned this Court for admission to active status
in the State Bar of Montana after having been on inactive status since March 2017.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana,Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education,P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this           ay of June, 2020.

                                                  For the Court,



                                                  By
                                                               Chief Justice